       Case: 5:21-cv-00374-JRA Doc #: 1 Filed: 02/17/21 1 of 12. PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 ELIZABETH ELLIS,                           )   CASE NO.
                                            )
                      Plaintiff,            )   JUDGE
                                            )
 v.                                         )   NOTICE OF REMOVAL ACTION
                                            )   UNDER 28 U.S.C. § 1441
 STEAK N SHAKE, INC., et al.                )
                                            )
                      Defendants.           )


TO THE CLERK OF COURT:

       PLEASE TAKE NOTICE that Defendant Steak n Shake, Inc. (hereinafter referred

to as “Defendant”) hereby moves to this Court, pursuant to 28 U.S.C. § 1441(a), the state

court action described below:

       1.     On or about December 29, 2020, Elizabeth Ellis, Executrix for the Estate of

John Mitchell Warrell (“Plaintiff”) filed a Complaint initiating suit in the Court of Common

Pleas, Summit County, Ohio, against Defendant, captioned Elizabeth Ellis v. Steak n

Shake, et al., Case No. CV-2020-12-3644 (a copy of the Complaint is attached hereto as

Exhibit A).

       2.     The Complaint was served on Steak n Shake, Inc. on January 21, 2021.

       3.     As explained below, there is complete diversity of citizenship between

Plaintiff and Steak n Shake, Inc. to this action, and the amount in controversy in this action

exceeds the $75,000.00 jurisdictional minimum.

I.     THIS REMOVAL NOTICE IS TIMELY.

       4.     The docket in Summit County reflects that Defendant was served with the
       Case: 5:21-cv-00374-JRA Doc #: 1 Filed: 02/17/21 2 of 12. PageID #: 2




Complaint on January 21, 2021 (a copy of the Summit County docket is attached hereto

as Exhibit B).

       5.        Pursuant to 28 U.S.C. § 1446(b), “[the] notice of removal of a civil action or

proceeding shall be filed within thirty days after the receipt by the defendants, through

service or otherwise, of a copy of the initial pleading.”

       6.        As this Notice is being filed on February 17, 2021, Defendant’s Notice of

Removal is timely.

II.    DIVERSITY JURISDICTION LIES OVER THIS ACTION.

       7.        This is a civil action over which this Court has original jurisdiction under 28

U.S.C. § 1332, and is one which may be removed to this Court by Defendants pursuant

to 28 U.S.C. § 1441(a).

       8.        Plaintiffs have alleged in the Complaint that they are residents of the State

of Ohio.

       9.        Defendant Steak n Shake, Inc. is a corporation organized under the laws of

the State of Indiana with its principal place of business in Indianapolis, IN.

       10.       The allegations contained in Plaintiff’s Complaint, coupled with the available

facts surrounding Plaintiff’s claims, demonstrate that the amount in controversy exceeds

$75,000.00, inclusive of interest and costs.

       11.       Plaintiff’s Complaint is for personal injuries allegedly suffered.

       12.       Plaintiff’s claim that, as a result of the incident, the sustained damages are

believed to be an amount in excess of $25,000.00.

       13.       Therefore, as there is complete diversity of citizenship and the amount in

controversy exceeds $75,000.00, this Court has original jurisdiction over this case

pursuant to 28 U.S.C. § 1332(a).


                                                 2
       Case: 5:21-cv-00374-JRA Doc #: 1 Filed: 02/17/21 3 of 12. PageID #: 3




III.   THE OTHER REMOVAL PREREQUISITES HAVE BEEN SATISFIED.

       14.    Defendant has sought no similar relief with respect to this matter.

       15.    Written notice of the filing of this Notice of Removal will be given to all

adverse parties as required by 28 U.S.C. §1446(b).

       16.    As required by 28 U.S.C. § 1446(a), a copy of all process, pleadings, and

orders served upon Defendant in the state court proceeding – consists of the Complaint

filed herewith as Exhibit A.

       17.    The allegations of this Notice are true and correct and this cause is within

the jurisdiction of the United States District Court for the Northern District of Ohio, Eastern

Division.

       WHEREFORE, Defendant respectfully requests that this action be transferred to

the United States District Court for the Northern District of Ohio, Eastern Division, and

pray that this Court assume full and complete jurisdiction over this matter.


                                           Respectfully submitted,

                                           /s/ Tracey S. McGurk
                                           TRACEY S. MCGURK (0069631)
                                           DANIELLE M. EASTON (0099591)
                                           Mansour Gavin LPA
                                           North Point Tower
                                           1001 Lakeside Avenue, Suite 1400
                                           Cleveland, OH 44114
                                           P: (216) 523-1500
                                           F: (216) 523-1705
                                           tmcgurk@mggmlpa.com
                                           deaston@mggmlpa.com

                                           Counsel for Defendant
                                           Steak n Shake, Inc.




                                              3
       Case: 5:21-cv-00374-JRA Doc #: 1 Filed: 02/17/21 4 of 12. PageID #: 4




                               CERTIFICATE OF SERVICE

       This is to certify that the Notice of Removal Action Under 28 U.S.C. §1441 has

been filed electronically with the Court this 17th day of February 2021. Notice of the

following will be sent to all counsel through the Court’s electronic filing system. The parties

can access this document through the Court’s system.

       A copy of the foregoing was also emailed this 17th day of February 2021 to the

following:

Robert C. Meeker
Blakemore, Meeker & Bowler Co., L.P.A.
495 Portage Lakes Drive
Akron, OH 44319
rcmeeker@bmblaw.com

Counsel for Plaintiff


                                           /s/ Tracey S. McGurk
                                           TRACEY S. McGURK (0069631)

                                           Counsel for Defendant
                                           Steak n Shake, Inc.




                                              4
Case: 5:21-cv-00374-JRA Doc #: 1 Filed: 02/17/21 5 of 12. PageID #: 5




                                                                        EXHIBIT A
Case: 5:21-cv-00374-JRA Doc #: 1 Filed: 02/17/21 6 of 12. PageID #: 6
Case: 5:21-cv-00374-JRA Doc #: 1 Filed: 02/17/21 7 of 12. PageID #: 7
Case: 5:21-cv-00374-JRA Doc #: 1 Filed: 02/17/21 8 of 12. PageID #: 8
Case: 5:21-cv-00374-JRA Doc #: 1 Filed: 02/17/21 9 of 12. PageID #: 9
Case: 5:21-cv-00374-JRA Doc #: 1 Filed: 02/17/21 10 of 12. PageID #: 10
Case: 5:21-cv-00374-JRA Doc #: 1 Filed: 02/17/21 11 of 12. PageID #: 11
Case: 5:21-cv-00374-JRA Doc #: 1 Filed: 02/17/21 12 of 12. PageID #: 12




                                                                          EXHIBIT B
